PER CURIAM.
The trial court correctly denied appellant’s motions for judgment of acquittal and for new trial.
However, the final judgment adjudicating appellant guilty of the crime of receiving stolen property is technically defective in that it fails to recite knowledge on the appellant’s part of the stolen character of the property. Windhurst v. State, 320 So.2d 870 (Fla. 4th DCA 1975); Spurlock v. State, 281 So.2d 586 (Fla. 4th DCA 1973).
Accordingly, the case is reversed and remanded to the trial court for entry of a proper judgment.
REVERSED and REMANDED with directions.
DOWNEY, ALDERMAN and DAUKSCH, JJ., concur.